Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Boch-Galhau (3749278) in view of Wolf (4793491).
Van Bock-Galhua discloses:
1, 10. A nested tableware set (figs 1-7), comprising: first and second vessels (vessels above 5 and below 4), each vessel having a base supporting a container portion that extends away from the base and terminates at an open rim (such as base of 1/2/3 and 9/8/7/6 with a container portion extending therefrom to a rim of 9/8/7/6, 1/2/3); and at least one plate (4, 5) interposed between the first and second vessels (figs 1-7), each of the at least one plates having: a base outwardly terminating at a side wall (flat surface of 4, 5 with sides), the side wall extending upwardly from an upper surface of the base and terminating at a rim (top portion of 4, 5); a base wall extending vertically downwardly from a lower surface of the base (12s); a first annular surface extending horizontally along the lower surface of the base and radially outwardly away from an outer surface of the base wall, the first annular surface terminating at vertical edge extending upwardly from the first annular surface (figs 1-7), the first annular surface and the base wall together defining a first shelf configured for seating the rim of the first vessel (capable of performing the above intended use with horizontal to the left of 12 in fig 1), wherein upper surface of the base and the inner surface of the side wall together define a third shelf for seating the rim of the second vessel (capable of performing the above intended use, such as with shelf that is adajcent 

The Combined Reference discloses:
2. The nested tableware set of claim 1, wherein the at least one plate includes an upper plate and a lower plate (Van Bock-Galhua 4, 5).

3. The nested tableware set of claim 2, wherein: the rim of the first vessel is seated against the first shelf of the lower plate (Van Bock-Galhua fig 1); the side wall rim  of the lower plate is 

4. The nested tableware set of claim 2, wherein the at least one plate further includes at least one intermediate plate positioned between the upper and lower plates (in another interpretation 3, 4 ,5 are plates and 1, 2 belows to a vessel).

5. The nested tableware set of claim 4, wherein the rim of the first vessel is seated against the first shelf of the lower plate (Van Bock-Galhua fig 1); the side wall rim of the lower plate is seated against the second shelf of one of the at least one intermediate plate (Van Bock-Galhua fig 1); the side wall rim of the at least one intermediate plate is seated against the second shelf of one of another one of the at least one intermediate plate or the upper plate (Van Bock-Galhua fig 1); and the rim of the second vessel is seated against the third shelf of the upper plate (Van Bock-Galhua fig 1),

6. The nested tableware set of claim 1, wherein perimeters defined by the rims of each of the first and second vessels are substantially identical (Van Bock-Galhua fig 1).

7. The nested tableware set of claim 6, wherein the first and the second vessels and the at least one plate are positioned substantially along a common longitudinal axis of the nested tableware set (Van Bock-Galhua fig 1).

8. The nested tableware set of claim 1, wherein the first and second vessels are bowls (Van Bock-Galhua fig 1).



11. The plate of claim 11, wherein the perimeter of the base and a perimeter of the side wall are circular (Van Bock-Galhua fig 1).

12. The plate of claim 10, wherein a perimeter of the base and a perimeter of the side wall are square.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to that of square or oval) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

13. The plate of claim 10, wherein a perimeter of the base and a perimeter of the side wall are oval.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to that of square or oval) because it has been held that a change in shape on the .

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735